DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 8-14 in the reply filed on 3/23/22 is acknowledged.  The traversal is on the ground(s) that there is no search burden for the examiner.  This is not found persuasive because the difference in masking techniques would require mutually exclusive plans of searching and search terms; hence imposing a serious search burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first portion of the first layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second portion of the first layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-11, 14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hasebe [JP2009276665].
	Claim 8: Hasebe teaches a method for processing a film by: depositing a second layer comprising an uncured composition on the first layer disposed on the substrate [Fig. 1; 0008]; applying a mask on the second layer wherein the mask covers a first portion of the second layer and leaves exposed a second portion of the second layer (it is noted that the claims do not require the mask to be in direct contact with the second layer) [Fig. 2; 0008; 0065]; exposing the mask and the second portion of the second layer to a curing process; wherein the mask shields the first portion of the second layer from the curing process while the second portion of the second layer is at least partially cured during the curing process, and wherein subsequent to the curing process, the first portion of the second layer comprises the uncured composition and the second portion of the second layer comprises a cured composition formed from the uncured composition [Fig. 2;  0065] and removing the mask and the first portion of the second layer comprising the uncured composition [Fig. 3; 0065]. 
	Claims 9-11: Hasebe teaches the sidewall angle of the trenches can be 44.9 (in Fig. 3 the a [0066; Fig. 3] which falls within the claimed range.
	Claim 14: Hasebe teaches the curing process is selected from the group consisting of UV curing [0065].

Claims 8, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable Nishimura [JPH063822] in view of Kim [US 20160034742].
	Claim 8: Nishimura teaches a method for processing a film by: depositing a second layer comprising an uncured composition on the substrate [Fig. 1; 0030]; applying a mask on the second layer wherein the mask covers a first portion of the second layer and leaves exposed a second portion of the second layer [Fig. 1; 0030]; exposing the mask and the second portion of the second layer to a curing process; wherein the mask shields the first portion of the second layer from the curing process while the second portion of the second layer is at least partially cured during the curing process, and wherein subsequent to the curing process, the first portion of the second layer comprises the uncured composition and the second portion of the second layer comprises a cured composition formed from the uncured composition [Fig. 1-2;  0030-0031] and removing the mask and the first portion of the second layer comprising the uncured composition [Fig. 1-2; 0030-0031]. However, Nishimura does not appear to deposit the second layer on a first layer disposed on the substrate. Kim is provided.
	Kim teaches a a display unit (similar to the devices taught by Nishimura) can have a substrate that is formed of plastic and have a structure that a plastic based base film is provided and are treated with barrier coating [0190]. It would have been obvious to one of ordinary skill in the art that the substrate or base material of Nishimura can be substituted with the plastic-based base film coated substrate of Kim as another operable and well known base material for display devices. 
	Claim 12: Nishimura teaches the mask and the first portion of the second layer are removed during the same process (developing) [0030-0032].
	Claim 13: although Nishimura does not explicitly teach etching, it would be arguable that the developing process of removing the uncured portions and mask using chemical reactions would meet the general definition of etching [0030-0032], since no specific definition of etching was disclosed in original disclosure. 

Conclusion
The related co-pending application made of record and not relied upon is considered pertinent to applicant's disclosure. Co-pending US application 17/184085.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/Primary Examiner, Art Unit 1715